DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 2/11/2022 have been entered.  In the amendment, claims 1, 4, 8, 10, and 16 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, p. 6, filed 2/11/2022, with respect to the rejection of claims 1-17 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejection of claims 1-17 under 35 U.S.C. 112(a)  has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a system comprising: an optical fiber having a surface proximal end and a distal downhole end; a surface distributed acoustic sensing system having a first laser source to output a first light at a first primary wavelength; a surface Raman distributed amplifier having a second laser source to output a second light at a second primary wavelength, wherein the first primary wavelength and the 
Independent claim 10 recites a method comprising: generating, by a first laser source at a surface of a well bore and for distributed acoustic sensing, a first light at a first primary wavelength; generating, by a second laser source of a surface Raman distributed amplifier, a second light at a second primary wavelength; combining the first light with the second light to create a combined light; propagating the combined light from a surface distal end of an optical fiber and along the optical fiber having a downhole distal end at a location in the wellbore, wherein the first primary wavelength and the second primary wavelength are spaced apart by a distance such that the first light propagating toward the distal end is amplified by the second light propagating toward the distal end and such that back scattered light from the second light 
The claimed limitations 
as recited in combination in independent claim 1, in particular, “a wavelength division multiplexer coupled to the distal downhole end of the optical fiber, wherein the wavelength division multiplexer is to receive the combined light and to separate the combined light into the first and second primary wavelengths into a first and second fiber leg; a low reflectance termination on the first fiber leg; and a high reflectance termination on the second fiber leg” 
and 
as recited in combination in independent claim 10, in particular, “generating, by a second laser source of a surface Raman distributed amplifier, a second light at a second primary wavelength; combining the first light with the second light to create a combined light; propagating the combined light from a surface distal end of an optical fiber and along the optical fiber having a downhole distal end at a location in the wellbore, wherein the first primary wavelength and the second primary wavelength are spaced apart by a distance such that the first light propagating toward the distal end is amplified by the second light propagating toward the distal end and such that back scattered light from the second light propagating back along the optical fiber toward a surface proximal end performs counter propagation amplification of back scattered light from the first light propagating back along the optical fiber toward the surface proximal end; and separating, at the distal end of the optical fiber, the combined light into the first light and the second light” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Dong et al. (US 9,677,957), teaches a distributed acoustic sensing (DAS) system (FIG. 12; col. 2, lines 25-26) for downhole hydrocarbon wells (col. 11, lines 12-14), with a laser source and Raman amplification, utilizing wavelengths of about 1550 nm and about 1450 nm (col. 18, lines 18-22), and including a reflective thin film (col. 4, lines 61-66) along with a WDM (FIG. 14; col. 17, lines 52-65). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular, “a wavelength division multiplexer coupled to the distal downhole end of the optical fiber, wherein the wavelength division multiplexer is to receive the combined light and to separate the combined light into the first and second primary wavelengths into a first and second fiber leg; a low reflectance termination on the first fiber leg; and a high reflectance termination on the second fiber leg” 
and 
as recited in combination in independent claim 10, in particular, “generating, by a second laser source of a surface Raman distributed amplifier, a second light at a second primary wavelength; combining the first light with the second light to create a combined light; propagating the combined light from a surface distal end of an optical fiber and along the optical fiber having a downhole distal end at a location in the wellbore, wherein the first primary wavelength and the second primary wavelength are spaced apart by a distance such that the first light propagating toward the distal end is amplified by the second light propagating toward the distal end and such that back scattered light from the second light propagating back along the optical fiber toward a surface proximal end performs counter propagation amplification of back scattered light from the first light propagating back along the optical fiber toward the surface proximal end; and separating, at the distal end of the optical fiber, the combined light into the first light and the second light”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645